DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     This Office Action is responsive to the Applicant’s Amendment filed on 3/08/2022, in which claims 1-4 and 8 have been amended, claim 7 has been canceled and entered of record.

Examiner's Amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.         
         The Applicant’s Response to Election/Restriction filed on 08/13/2021, in which the Applicant elected Group I, claims 1-9, without traverse. Groups II, claims 10-20, hereby have been canceled accordingly and entered of record.
           The application has been amended as follows: 
                 In the claims: 
                   Claims 10-20: Canceled.

Allowable Subject Matter
4.    Claims 1-6 and 8-9 are allowed.
5.   Independent claim 1 has been amended to incorporate the allowable subject matter of
original dependent claim 7 (now canceled), as indicated in the previous Office Action dated 1/12/2022.
6.   The following is a statement of reason for indication of allowable subject matter:    
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed wherein the second chip includes: a second transfer circuit configured to receive a row line selection signal and an operation voltage from the first chip through a plurality of first pads common to an interface between the first chip and the second chip, and configured to connect the row line of the memory cell array to the global row line in response to the row line selection signal”, and a combination of other limitations thereof as claimed in the claim. Claims 2-6 and 8-9 depend on claim 1.         
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.        
                                        
Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/TRI M HOANG/Primary Examiner, Art Unit 2827